Case 1:20-cv-01142-JTN-RSK ECF No. 14, PageID.251 Filed 12/11/20 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

THE STATE OF MICHIGAN,
GOVERNOR OF THE STATE OF
MICHIGAN, and MICHIGAN DEPARTMENT
OF NATURAL RESOURCES,                       No. 1:20-cv-01142-JTN-RSK

      Plaintiffs,                           HON. JANET T. NEFF

v

ENBRIDGE ENERGY, LIMITED
PARTNERSHIP, ENBRIDGE ENERGY
COMPANY, INC., and ENBRIDGE ENERGY
PARTNERS, L.P.,

      Defendants.


Robert P. Reichel (P31878)
Daniel P. Bock (P71246)
Assistant Attorneys General
Attorneys for Plaintiffs
Environment, Natural Resources, and
Agriculture Division
P.O. Box 30755
Lansing, MI 48909
(517) 335-7664
reichelb@michigan.gov
bockd@michigan.gov
                                                                        /




       PLAINTIFFS’ RESPONSE TO DEFENDANTS’ PRE-MOTION
                     CONFERENCE REQUEST
Case 1:20-cv-01142-JTN-RSK ECF No. 14, PageID.252 Filed 12/11/20 Page 2 of 4




      Plaintiffs the State of Michigan, Governor of the State of Michigan, and

Michigan Department of Natural Resources (State) submit this Response to

Defendants Enbridge Energy Limited Partnership, Enbridge Energy Company, Inc.,

and Enbridge Energy Partners, L.P. (Enbridge)’s December 4, 2020 Request for Pre-

Motion Conference ECF No. 9. Plaintiffs briefly summarize below their substantive

grounds for opposing Enbridge’s proposed Rule 12(b)(6) motion to dismiss the

Complaint.

      This case arises solely under Michigan law and involves the State’s sovereign

and proprietary rights to control the use of state-owned Great Lakes bottomlands.

On November 13, 2020, the State, acting in both those capacities, issued a Notice of

Revocation and Termination of Easement that, effective 180 days after the Notice,

revoked and terminated the 1953 Easement that allowed construction of the Straits

Pipelines. Compl. ¶ 1 ECF No. 1-1, Page ID 131, Exhibit 1, Page ID 150–162,

Exhibit 2, Page ID 164–183.

      Plaintiffs filed their Complaint in state court seeking declaratory and

injunctive relief to enforce the State’s determinations in the Notice. Compl. ¶ 3,

ECF No. 1-1, Page ID 132. Count I of the Complaint alleges that the State properly

revoked the Easement based on the common law public trust doctrine. See Glass v

Goeckel, 473 Mich 667, 678–679 (2005). Like the Notice, which the Complaint

incorporates, Count I alleges that the presence of the Straits Pipelines violates the

public trust in two ways. First, the 1953 Easement was void from its inception

because it conveyed interests in public trust bottomlands without due findings that



                                          1
Case 1:20-cv-01142-JTN-RSK ECF No. 14, PageID.253 Filed 12/11/20 Page 3 of 4




the transfer would either enhance the public trust or that it could be made without

impairing the public trust. Compl. ¶¶ 26–28 ECF No. 1-1, Page ID 137,

incorporating Sections I.A and I.B of the Notice Page ID 165–168. Second, the

Complaint alleges that under the present circumstances, the presence of the

exposed pipelines on bottomlands at a uniquely vulnerable and ecologically

sensitive location in the heart of the Great Lakes presents “an extraordinary,

unreasonable threat to public rights” and violates the public trust. Compl. ¶¶ 29–

34, ECF No. 1-1, Page ID 137–138, incorporating Section I.C. of the Notice Page ID

168–162.

      Count II of the Complaint alleges that the Notice properly terminated the

Easement based upon Defendants’ persistent and incurable violations of several of

the Easement’s terms and conditions. Compl. ¶¶ 37–44, ECF No. 1-1, Page ID 139–

143, incorporating Section II.B of the Notice, Page ID 175–180. The Easement is

subject to termination for uncured breaches any of its terms and conditions. Id.

      Enbridge’s proposed motion to dismiss the complaint is without merit. The

main premise of the motion is that the claims stated in the Complaint are an

attempt to impose state “safety standards” for interstate pipelines preempted by the

Pipeline Safety Act (PSA), 49 U.S.C. § 60104(c). Request, ECF No. 9, Page ID 228. 1

That is manifestly untrue, and driven by the unfounded notion that, by virtue of the

PSA, only the federal Pipeline and Hazardous Materials and Safety Administration


1Plaintiffs also oppose Defendants’ other arguments for dismissal, e.g. interstate
and foreign commerce, and foreign affairs theories, and reserve the right address
them and any other grounds for opposing the motion during briefing.

                                          2
Case 1:20-cv-01142-JTN-RSK ECF No. 14, PageID.254 Filed 12/11/20 Page 4 of 4




(PHMSA) now has the authority to determine whether Enbridge can use the State-

owned bottomlands to operate the Straits Pipelines. But the PSA does not work

such a deprivation of state sovereignty. Here, Count I is predicated on the State’s

sovereign and perpetual duty under the public trust doctrine to protect the Great

Lakes and their bottomlands. Count II seeks to enforce the contractual obligations

that govern the Defendants’ use of State-owned bottomlands. The PSA does not

extinguish the State’s duty and capacity to vindicate these legal rights and interests

in the use of the State’s own lands. The PSA itself makes clear that PHMSA is not

authorized “to prescribe the location or routing” of the Straits Pipelines. 49 U.S.C.

§ 60104(e). Accordingly, Defendants’ proposed motion to dismiss should be denied.

                                                              Respectfully submitted,

                                                              Dana Nessel
                                                              Attorney General

                                                              /s/ Robert P. Reichel
                                                              Robert P. Reichel (P31878)
                                                              Daniel P. Bock (P71246)
                                                              Assistant Attorneys General
                                                              Attorneys for Plaintiffs
                                                              Environment, Natural Resources, and
                                                              Agriculture Division
                                                              P.O. Box 30755
                                                              Lansing, MI 48909
                                                              (517) 335-7664
                                                              reichelb@michigan.gov
Date: December 11, 2020                                       bockd@michigan.gov




LF: Enbridge Straits (Dec & Inj Relief)(GOV)(DNR)WD/AG# 2020-0304222-B-L/Response to Request for Pre-Motion
Conference 2020-12-11


                                                         3
